DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to amendments filed on 09/29/2021.  Claims 1, 6, 7, 11, and 12 have been amended.  No claims have been added or cancelled.  Therefore, claims 1-12 are currently pending and have been examined.  

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  In response to the amendments to the claims, the Examiner has maintained a 35 USC § 103 rejection with prior art previously cited as well as new prior art.  Additionally, the Examiner has maintained and updated 35 USC § 101 rejections based the amendments and the current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-6 (Group I) are drawn to a method for tracking usage of a pulse oximeter via a network system, the method comprising: storing patient information and pulse oximeter identification data identifying the pulse oximeter associated with the patient, wherein the patient information and pulse oximeter identification data are stored at a network server; connecting the pulse oximeter to a patient monitoring device, wherein the patient monitoring device is provided with the pulse oximeter identification data and status data; monitoring pulse Claims 7-11 (Group II) are drawn to  a system for tracking usage of a pulse oximeter  via a network system, the system comprising: a pulse oximeter that measures pulse oximeter data; a patient monitoring device that obtains pulse oximeter identification data, status data and pulse oximeter data from the pulse oximeter connected to the patient monitoring device; and a network server that stores patient information and pulse oximeter identification data identifying the pulse oximeter  associated with the patient, wherein the patient monitoring device is configured to transmit the pulse oximeter data, the pulse oximeter identification data, and the status data to the network server, wherein the network server is configured to match the transmitted pulse oximeter identification data with the pulse oximeter identification data stored in the network server, to associate the transmitted pulse oximeter data to the stored patient information, and to transmitting past pulse oximeter data matched with the transmitted pulse oximeter identification data to the patient monitoring device, wherein the past pulse oximeter data is from a second patient monitoring device connected to a second pulse oximeter, and wherein the patient monitoring device is configured to store received past pulse oximeter data to a patient monitoring device database and to display the past pulse oximeter data from the second patient monitoring device on the patient monitoring device, which is within the four statutory categories (i.e. apparatus).  Claim 12 (Group III) is drawn to a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for tracking usage of a pulse oximeter via 

Claims 1-6 (Group I) involve abstract steps, outlined in bold, of a method for tracking usage of a pulse oximeter via a network system, the method comprising: storing patient information and pulse oximeter identification data identifying the pulse oximeter associated with the patient, wherein the patient information and pulse oximeter identification data are stored at a network server; connecting the pulse oximeter  to a patient monitoring device, wherein the patient monitoring device is provided with the pulse oximeter identification data and status data; monitoring pulse oximeter data using the connected pulse oximeter to measure the pulse oximeter data; transmitting the pulse oximeter data, the pulse oximeter identification data, and the status data from the patient monitoring device to the network server; matching the transmitted pulse oximeter identification data with the pulse oximeter identification data stored in the network server; associating the transmitted pulse oximeter data to the stored patient information; transmitting past pulse oximeter data matched with the transmitted pulse oximeter identification data from the network server  to the patient monitoring device, wherein the past pulse oximeter data is from a second patient monitoring device connected to a second pulse oximeter; displaying the past pulse oximeter data from the second patient monitoring device on the patient monitoring device; and storing received past pulse oximeter data to a patient monitoring device database. Claims 7-11 (Group II) involve abstract steps, outlined in bold, of  a system for tracking usage of a pulse oximeter via a network system, the system comprising: a pulse oximeter that measures pulse oximeter data; a patient monitoring device that obtains pulse oximeter identification data, status data and pulse oximeter data from the pulse oximeter connected to the patient monitoring device; and a network server that stores patient information and pulse oximeter identification data identifying the pulse oximeter associated with the patient, wherein the patient monitoring device  is configured to transmit the pulse oximeter data, the pulse oximeter identification data, and the status data to the network server, wherein the network server is configured to match the transmitted pulse oximeter identification data with the pulse oximeter identification data stored in the network server, to associate the transmitted pulse oximeter data to the stored patient information, and to transmitting past pulse oximeter data matched with the transmitted pulse oximeter identification data to the patient monitoring device, wherein the past pulse oximeter data is from a second patient monitoring device connected to a second pulse oximeter, and wherein the patient monitoring device is configured to store received past pulse oximeter data to a patient monitoring device database and to display the past pulse oximeter data from the second patient monitoring device on the patient monitoring device.  Claim 12 (Group III) involves abstract steps, outlined in bold, of a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor  to perform a method for tracking usage of a pulse oximeter  via a network system, the method comprising: storing patient information and pulse oximeter identification data identifying the pulse oximeter associated with the patient, wherein the patient information and pulse oximeter identification data are stored at a network server; connecting the pulse oximeter  to a patient monitoring device, wherein the patient monitoring device  is provided with the pulse oximeter identification data and status data; monitoring pulse oximeter data using the connected pulse oximeter to measure the pulse oximeter data; transmitting the pulse oximeter data, the pulse oximeter identification data, and the status data from the patient monitoring device to the network server; matching the transmitted pulse oximeter identification data with the pulse oximeter identification data stored in the network server; associating the transmitted pulse oximeter data to the stored patient information; transmitting past pulse oximeter data matched with the transmitted pulse oximeter identification data from the network server to the patient monitoring device, wherein the past pulse oximeter data is from a second patient monitoring device connected to a second pulse oximeter; displaying the past pulse oximeter data from the second patient monitoring device on the patient monitoring device; and storing received past pulse oximeter data to a patient monitoring device database.  These steps are directed to the abstract idea of tracking pulse oximeter usage by matching transmitted pulse oximeter identification data with stored pulse oximeter data and stored patient information and transmitting it to a patient, which is covered under the category of certain methods of organizing human activity (i.e. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves interacting with a patient using tracked data.  Accordingly, the claims recite and are directed to an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 1-6 (Group I), outlined in italics, of a method for tracking usage of a pulse oximeter via a network system, the method comprising: storing patient information and pulse oximeter identification data identifying the pulse oximeter associated with the patient, wherein the patient information and pulse oximeter identification data are stored at a network server; connecting the pulse oximeter to a patient monitoring device, wherein the patient monitoring device is provided with the pulse oximeter identification data and status data; monitoring pulse oximeter data using the connected pulse oximeter to measure the pulse oximeter data; transmitting the pulse oximeter data, the pulse oximeter identification data, and the status data from the patient monitoring device  to the network server; matching the transmitted pulse oximeter identification data with the pulse oximeter identification data stored in the network server; associating the transmitted pulse oximeter data to the stored patient information; transmitting past pulse oximeter data matched with the transmitted pulse oximeter identification data from the network server  to the patient monitoring device, wherein the past pulse oximeter data is from a second patient monitoring device connected to a second pulse oximeter; displaying the past pulse oximeter data from the second patient monitoring device on the patient monitoring device; and storing received past pulse oximeter data to a patient monitoring device database, in Claims 7-11 (Group II), outlined in italics, of a system for tracking usage of a pulse oximeter via a network system, the system comprising: a pulse oximeter that measures pulse oximeter data; a patient monitoring device that obtains pulse oximeter identification data, status data and pulse oximeter data from the pulse oximeter connected to the patient monitoring device; and a network server  that stores patient information and pulse oximeter identification data identifying the pulse oximeter associated with the patient, wherein the patient monitoring device is configured to transmit the pulse oximeter data, the pulse oximeter identification data, and the status data to the network server, wherein the network server is configured to match the transmitted pulse oximeter identification data with the pulse oximeter identification data stored in the network server, to associate the transmitted pulse oximeter data to the stored patient information, and to transmitting past pulse oximeter data matched with the transmitted pulse oximeter identification data to the patient monitoring device, wherein the past pulse oximeter data is from a second patient monitoring device connected to a second pulse oximeter, and wherein the patient monitoring device is configured to store received past pulse oximeter data to a patient monitoring device database and to display the past pulse oximeter data from the second patient monitoring device on the patient monitoring device, and in Claim 12 (Group III), outlined in italics, of a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor to perform a method for tracking usage of a pulse oximeter  via a network system, the method comprising: storing patient information and pulse oximeter identification data identifying the pulse oximeter associated with the patient, wherein the patient information and pulse oximeter identification data are stored at a network server; connecting the pulse oximeter to a patient monitoring device, wherein the patient monitoring device is provided with the pulse oximeter identification data and status data; monitoring pulse oximeter data using the connected pulse oximeter to measure the pulse oximeter data; transmitting the pulse oximeter data, the pulse oximeter identification data, and the status data from the patient monitoring device to the network server); matching the transmitted pulse oximeter identification data with the pulse oximeter identification data stored in the network server; associating the transmitted pulse oximeter data to the stored patient information; transmitting past pulse oximeter data matched with the transmitted pulse oximeter identification data from the network server to the patient monitoring device, wherein the past pulse oximeter data is from a second patient monitoring device connected to a second pulse oximeter; displaying the past pulse oximeter data from the second patient monitoring device on the patient monitoring device; and storing received past pulse oximeter data to a patient monitoring device database, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving tracking patient data using generic computer components such as a network, server, monitoring devices, pulse oximeters, database, and processor;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates pulse oximeter tracking data from pulse 
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention receives pulse oximeter tracking data from pulse oximeter identification data, status data, pulse oximeter data, and patient information and sends the tracking data to a patient for display on a patient monitoring device;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data to pulse oximeter data;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes a network, server, monitoring devices, pulse oximeters, database, and processor;
Limiting the abstract idea to pulse oximeter data, because limiting application of the abstract idea to pulse oximeter data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;

Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely provides pulse oximeter data to a patient monitoring device.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data to pulse oximeter;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. store data, connect to monitoring device, monitoring data, transmitting data, matching data with identification, associating data with patient, transmitting past data with identification data, displaying past data, storing past data) that are abstract activities previously known to the pertinent industry (i.e. patient data tracking):

FIG. 1 illustrates a preferred embodiment of a system for tracking usage of a
pulse oximeter via a network system. The system comprises a pulse oximeter 100 connected
to a patient monitoring device 102, which, in tum, is connected to a network 104. The pulse
oximeter 100 comprise a memory 106 for storing pulse oximeter identification data. The
patient monitoring device 102 comprises a display 108, a communications module 110, a
processor 112, and a memory 114. The memory 114 further comprises a database 116. Also
connected to the network 104 is a server 118. The server 118 comprises a processor 120, a
communications module 122, and a memory 124. The memory 124 comprises a database
126. Aspects of the operating environments and components described above will become apparent inthe context of the systems and methods disclosed herein.


In another embodiment, the pulse oximeter 100 is connected to the computing
device 128 via wireless or wired connection. The computing device 128 then accesses the
pulse oximeter's memory 106 and acquires the pulse oximeter's serial identification number.

In yet another embodiment, a list of serial identification numbers of various
pulse oximeters are stored in network server's database 126. The medical personnel accesses
the database 126 and acquires an assigned pulse oximeter's serial identification number via

assigned to use that particular pulse oximeter. Afterwards, the database 126 is updated with
the given information.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of patient information, pulse oximeter identification, past pulse oximeter data, and status data; 
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives patient information, pulse oximeter identification data, status data, and past pulse oximeter data, and transmits the data to a network server and ultimately to a patient monitoring device over a network, for example the Internet;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing patient information, pulse oximeter identification, status data, and past pulse oximeter data in a database and/or electronic memory, and retrieving the data from storage in order to track it;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of tracking pulse 

Furthermore, dependent claims 2-6, 8-11 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and well-understood, routine and conventional activities such as uploading data, scanning coded image, using barcodes, QR codes, or RFID tags, device accessing database to obtain data, providing status data such as “connected”, “disconnected”, “in-use”, or “malfunctioning”, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1-12 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Khanuja, et al. (US 2004/0102683 A1) in view of Inoue (US 2013/0311104 A1) in further view of Mannheimer, et al. (US 2007/0043278 A1).

With regards to claim 1, Khanuja teaches a method for tracking usage of a pulse oximeter via a network system (see at least abstract, paragraphs 0004, 0036, 0068, patient pulse oximeter connected to a local hub that transmits patient data to remote server and allows user to track data), the method comprising: storing patient information and pulse oximeter identification data identifying the pulse oximeter associated with the patient, wherein the patient information and pulse oximeter identification data are stored at a network server (see at least paragraphs 0087-0088, patient device (pulse oximeter) is registered and associated with patient who identifies himself by logging into portal, user has previously registered an account; at least figure 15 (206), paragraph 0063, pulse oximeter data uploaded from hub to web server associated with device ID and user); connecting the pulse oximeter to a patient monitoring device (see at least figure 2 (44, 46, 48, 50, 52), paragraph 0041, patient monitoring device (pulse oximeter) connected to hub), wherein the patient monitoring device is provided with the pulse oximeter identification data and status data (see at least paragraphs 0057-0058, device ID and status data such as time stamps, battery status, etc. are sent to hub); monitoring pulse oximeter data using the connected pulse oximeter for measuring the pulse oximeter data (see at least abstract, pulse oximeter is adapted to monitor pulse oximetry from patient); transmitting the pulse oximeter data, the pulse oximeter identification data, and the status data from the patient monitoring device to the network server (see at least paragraph 0109, hub uploads data file to server; at least paragraphs 0103-0106, data file contains device ID, readings and readings time stamps); matching the transmitted pulse oximeter identification data with the pulse oximeter identification data stored in the network server (see at least paragraph 0063, data uploaded from hub to web server is associated to device ID); associating the transmitted pulse oximeter data to the stored patient information (see at least paragraph 0063, data uploaded from hub to web server is associated to patient).

Khanuja does not explicitly teach …transmitting past pulse oximeter data matched with the transmitted pulse oximeter identification data from the network server to the patient monitoring device; and storing received past pulse oximeter data to a patient monitoring device database.  transmitting past pulse oximeter data matched with the transmitted pulse oximeter identification data from the network server to the patient monitoring device (see at least paragraphs 0070-0071, measurement values with device ID that are already stored are displayed in a display unit); and storing received past pulse oximeter data to a patient monitoring device database (see at least paragraph 0070).  It would have been obvious to one of ordinary skill in the art to combine the pulse oximeter data transmission and storage method of Inoue into the pulse oximetry tracking system of Khanuja with the motivation of associating patients with their device’s biological values to avoid the risk of mixing up patients (Inoue, paragraph 0003).

The combination of Khanuja/Inoue does not explicitly teach …wherein the past pulse oximeter data is from a second patient monitoring device connected to a second pulse oximeter; displaying the past pulse oximeter data from the second patient monitoring device on the patient monitoring device.  Mannheimer teaches …wherein the past pulse oximeter data is from a second patient monitoring device connected to a second pulse oximeter (see at least paragraph 0012, sensor is pulse oximeter; at least paragraph 0028, retrieving stored sensed patient physiological data gathered during connection to a previous monitor); displaying the past pulse oximeter data from the second patient monitoring device on the patient monitoring device (see at least paragraph 0013).  It would have been obvious to one of ordinary skill in the art to combine the pulse oximeter data storage and retrieval method of Mannheimer into the pulse oximetry tracking system of Khanuja with the motivation of making previous patient data currently available (Mannheimer, paragraph 0007).

	Claims 7 and 12 recite similar limitations and are rejected for the same reasons.

With regards to claim 2, Khanuja teaches the method of claim 1, further comprising uploading the patient information and pulse oximeter identification data to the network server  (see at least figure 15).

Claim 8 recites similar limitations and is rejected for the same reasons.	

With regards to claim 3, Inoue teaches the method of claim 2, wherein pulse oximeter identification data is uploaded to the network server by scanning a coded image (see at least paragraph 0039, control apparatus and pulse oximeter communicate with RFID).  It would have been obvious to one of ordinary skill in the art to combine the pulse oximeter data transmission and storage method of Inoue into the pulse oximetry tracking system of Khanuja with the motivation of associating patients with their device’s biological values to avoid the risk of mixing up patients (Inoue, paragraph 0003).

Claim 9 recites similar limitations and is rejected for the same reasons.	

With regards to claim 4, Inoue teaches the method of claim 3, wherein the coded image is one of a barcode, a QR code, or an RFID tag (see at least paragraph 0039, control apparatus and pulse oximeter communicate with RFID).  It would have been obvious to one of ordinary skill in the art to combine the pulse oximeter data transmission and storage method of Inoue into the pulse oximetry tracking system of Khanuja with the motivation of associating patients with their device’s biological values to avoid the risk of mixing up patients (Inoue, paragraph 0003).

Claim 10 recites similar limitations and is rejected for the same reasons.	

With regards to claim 5, Khanuja teaches the method of claim 1, wherein another patient monitoring device accesses the patient monitoring device database to obtain the past pulse oximeter data (see at least paragraph 0064).

With regards to claim 6, Khanuja teaches the method of claim 1, wherein the status data includes information regarding the state of the pulse oximeter, the state of the patient monitoring device being at least one of ‘connected’, ‘disconnected’, ‘in-use’ or ‘malfunctioning’ (see at least paragraph 0058, battery is low interpreted as “malfunctioning”).

Claim 11 recites similar limitations and is rejected for the same reasons.	

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Applicant’s limitations are subject matter eligible because they integrate a judicial exception into a practical application by allowing a “combination of features [that] improves technology by providing a framework for suppling historical data to the (first) patient monitoring device from the second patient monitoring device”, similar to Example 42.
Applicant’s limitations are subject matter eligible because they “are not directed to an abstract idea since the claims do not preempt every possible way of using of a generic computing device to track data”. 

In response to Applicant’s argument, the limitations are subject matter eligible because they integrate a judicial exception into a practical application by allowing a “combination of features [that] improves technology by providing a framework for suppling historical data to the (first) patient monitoring device from the second patient monitoring device”, similar to Example 42, the Examiner respectfully disagrees.  Example 42 is deemed to subject matter eligible because “[t]he additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.”  In contrast, the instant invention conventional computer components (See Figure 1) to transmit past pulse oximeter data to a current patient monitoring device to automate a manual process which “can be a tedious process especially where a patient has to be moved to various hospital premises frequently and has to undergo different tests using different medical devices.” See specification, page 1, lines 7-10.  Using a generic computer to make a process more Trading Technologies Int’l v. IBG (Fed. Cir. 2017). “As we have explained, ‘the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.’ Bancorp Servs., 687 F.3d at 1278.” FairWarning IP, LLC v. Iatric Systems, _ F.3d _, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016).

With regards to Applicant’s argument the limitations are subject matter eligible because they “are not directed to an abstract idea since the claims do not preempt every possible way of using of a generic computing device to track data”, the Examiner respectfully disagrees. Indeed, preemption is the concern that drives the exclusionary principle of judicial exceptions to patent-eligible subject matter. Alice, 134 S.Ct. at 2354. However, preemption is not a separate test of patent-eligibility, but is inherently addressed within the Alice framework. See Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”). In the 2014 Interim Eligibility Guidance, the USPTO provided the following guidance: “The 2014 IEG Already Incorporates Preemption Where Appropriate. The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible’.28” (July 2015 Update: Subject Matter Eligibility, Section VI). In other words, when the claims fail the Alice Corp. and Mayo tests (they contain an abstract idea that is not significantly more) as shown in the above analysis, they are considered preemptive. 

In the November 2, 2016 McRO/BASCOM Memo, the USPTO provided further guidance: Examiners should continue to use the Mayo/Alice framework (incorporated as Steps 2A and Step McRO section of this memorandum and the USPTO’s prior SME guidance). If an examiner still determines that the claim is directed to a judicial exception, the examiner should then reconsider in Step 2B of the eligibility analysis whether the additional elements in combination (as well as individually) are more than the non-conventional and non-generic arrangement of known, conventional elements. As stated above, the examiner has determined that the claim is not directed to an improvement in computer-related technology nor a specific way of achieving a desired outcome or end result. Additionally, the additional elements in combination (as well as individually) are not more than the non-conventional and non-generic arrangement of known, conventional elements. Furthermore, the Examiner reminds the Applicant that “the absence of complete preemption does not demonstrate patent eligibility”, Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).

Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ribble, et al. (US 2016/0136356 A1) which discloses a hospital bed that transmits pulse oximeter device ID along with patient ID data to a network.

Newberry (US 2017/0014035 A1) which discloses a healthcare band with a biosensor that includes a pulse oximeter and wirelessly transmits patient data along with a unique patient ID to the patent’s EMR.

.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626